 



Exhibit 10.1
RCN CORPORATION
Restricted Stock Unit Award
     AWARD AGREEMENT, dated as of February 1, 2008, between RCN Corporation, a
Delaware corporation (the “Company”), and                      (the
“Participant”). This Award is granted by the Compensation Committee of the Board
of Directors of the Company (the “Committee”) pursuant to the terms of the RCN
Corporation 2005 Stock Compensation Plan (the “Plan”). The applicable terms of
the Plan are incorporated herein by reference, including the definitions of
terms contained therein.
     Section 1. RSU Award. The Company hereby grants to the Participant, on the
terms and conditions set forth herein, an Award of 10,000 Restricted Stock Units
(“RSUs”). The Award shall constitute an RSU Award under Article 6 of the Plan.
The RSUs are notional units of measurement denominated in Shares of the Company
(i.e. one RSU is equivalent in value to one Share, subject to the terms hereof).
The RSUs represent an unfunded, unsecured obligation of the Company.
     Section 2. Vesting Requirements. The Award shall become fully vested on
January 1, 2009, subject to the Participant’s continued service on the Board
through the vesting date. If this service requirement is not satisfied, the
unvested RSUs shall be immediately forfeited.
     Section 3. Accelerated Vesting and Payment. Notwithstanding the otherwise
applicable terms hereof, the RSU Award shall become fully vested and payable in
accordance with Section 5 hereof upon (i) the date of a Change in Control of the
Company or (ii) the date of the Participant’s death or disability (within the
meaning of Section 409A of the Code).
     Section 4. Dividend Equivalents. Subject to Section 10 hereof, any cash
dividends paid with respect to the Shares to the Company’s shareholders shall be
credited on account of the Participant in the equivalent dollar amount that
would be paid as a dividend on the number of Shares subject to the RSU Award
that are outstanding as of the record date for such dividend (“Dividend
Equivalents”). The Dividend Equivalents shall be subject to vesting on the same
basis as the underlying RSUs to which the Dividend Equivalent relates, and shall
be paid to the Participant in cash at the same time as the underlying RSUs in
accordance with Section 5 hereof.
     Section 5. Payment of Award. Subject to any deferral election of the
Participant in accordance with Section 6 hereof, payment of vested RSUs (and any
Dividend Equivalents relating to such vested RSUs) shall be made within 15 days
following the occurrence of the vesting date or accelerated vesting and payment
date as set forth in Section 2 or 3 hereof, as applicable. The RSUs shall be
paid 100% in Shares. Participant shall be entitled to the payment within 15 days
of the applicable date, regardless of whether Participant continues to satisfy
all

 



--------------------------------------------------------------------------------



 



conditions that applied to the vesting of the RSUs (such as continued service on
the Board) on the actual date of payment.
     Section 6. Election to Defer Payment. The Participant shall have the right
to elect a deferral of the timing of payment to be made with respect to the
Participant’s RSUs. Any such election shall be made not later than the date
hereof an shall be irrevocable when made. The terms of such deferral shall be in
accordance with the elections of the Participant set forth on the “RSU Deferral
Election Form” attached as Exhibit A to this Award Agreement. In the event that
the RSUs become payable as a result of an accelerated vesting and payment date
under Section 3 hereof, the terms thereof shall apply and the RSUs shall become
payable in accordance therewith in lieu of any deferral payment election.
     Section 7. Section 409A Compliance. It is intended that the terms of this
RSU Award will comply with Section 409A of the Code to the extent applicable,
and will be interpreted and construed in a manner consistent with such intent.
Any payment under the RSU Award that is to be made hereunder as a result of the
Participant’s termination of service must satisfy the requirements for a
“separation from service” within the meaning of Section 409A of the Code.
     Section 8. Restrictions on Transfer. Except as provided in Section 10.6 of
the Plan, neither this RSU Award nor any RSUs covered hereby may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, other than to Company as
a result of forfeiture of the RSUs as provided herein.
     Section 9. No Voting Rights. The RSUs granted pursuant to this Award,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Award is paid in Shares.
     Section 10. Award Subject to Plans. This RSU Award is subject to the terms
of the Plan, the terms and provisions of which are hereby incorporated by
reference. In the event of a conflict or ambiguity between any term or provision
contained herein and a term or provision of the Plan, the Plan will govern and
prevail.
     Section 11. Changes for Corporate Events. The RSUs under this RSU Award
shall be subject to the provisions of Section 10.13 of the Plan relating to
adjustments by the Board as a result of certain Corporate Events.
     Section 12. Governing Law. This Award Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the choice of law principles thereof.

 



--------------------------------------------------------------------------------



 



                  RCN CORPORATION    
 
           
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:    
 
                PARTICIPANT    
 
                     
 
      Name:    

 